Exhibit 10.1

MARLIN BUSINESS SERVICES CORP.

2014 EQUITY COMPENSATION PLAN

PERFORMANCE STOCK UNIT AWARD

The Compensation Committee of the Board of Directors of Marlin Business Services
Corp. (the “Committee”) has determined to grant to you a performance stock unit
award (the “PSU Grant”) under the Marlin Business Services Corp. 2014 Equity
Compensation Plan (the “Plan”) that is convertible into shares of common stock
of Marlin Business Services Corp. The terms of the PSU Grant are set forth in
the attached Stock Unit Award Agreement (the “Agreement”). The following
provides a summary of the key terms of the PSU Grant; however, you should read
the entire Agreement, along with the terms of the Plan, to fully understand the
PSU Grant.

SUMMARY OF PSU GRANT

 

Participant:

[                                         ]

 

Date of Grant:

[                 ], 2016

 

Total Number of Stock Units Granted:

[            ]

 

Vesting Date*:

The number of stock units, if any, that may become earned and vested will be
determined based on the level of achievement of the performance goals set forth
on Exhibit A to the Agreement for the Performance Period (as defined in the
Agreement).

 

* Except as provided in the Agreement in the event of a termination of
employment or service by the Employer (as defined in the Agreement) on account
of death, Disability (as defined in the Agreement) or without Cause (as defined
in the Agreement) or resignation by you for Good Reason (as defined in the
Agreement), you must remain continuously employed by, or providing service to,
the Employer from the Date of Grant to the fourth anniversary of the Date of
Grant in order to be eligible to earn and vest in any stock units subject to
this PSU Grant for which the Performance Goals have been met, as certified by
the Committee.



--------------------------------------------------------------------------------

MARLIN BUSINESS SERVICES CORP.

2014 EQUITY COMPENSATION PLAN

STOCK UNIT AWARD AGREEMENT

This STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated as of [            
    ], 2016 (the “Date of Grant”), is delivered by Marlin Business Services
Corp. (the “Company”) to [                                        ] (the
“Participant”).

RECITALS

A.    The Company will grant the Participant a restricted stock award under the
Marlin Business Services Corp. 2014 Equity Compensation Plan (the “Plan”) equal
to [            ] shares of the common stock of the Company, in the form of
performance stock units that will become vested if certain performance goals are
met and the Participant remains continuously employed by, or providing service
to, the Company or its subsidiaries through the designated employment period
(the “PSU Grant”).

B.    C.    The Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that the PSU Grant shall be granted under the
Plan to the Participant as stock units that will be convertible into an
equivalent number of shares of common stock of the Company (the “Company
Stock”).

D.    The Committee has determined that the PSU Grant shall be memorialized in
this Agreement and the PSU Grant shall have the terms and conditions as set
forth in this Agreement, which includes the requirement that certain specified
performance goals, as set forth in Exhibit A attached hereto (the “Performance
Goals”), be met in order for the Participant to be eligible to earn and vest in
such stock units. The Participant may receive a copy of the Plan by contacting
Edward Dietz, Secretary, at 888-479-9111, ext. 4458.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1.    Performance Stock Unit Grant. Subject to the terms and conditions set
forth in this Agreement and the Plan, the Company hereby grants to the
Participant [                    ] restricted stock units (the “Performance
Stock Units”). The Performance Stock Units will be earned and vested and
distributable if and only to the extent that the Performance Goals and other
conditions set forth in this Agreement are met. Each Performance Stock Unit
shall be a phantom right and shall entitle the Participant to receive one share
of Company Stock on the applicable Distribution Date (as defined below), as
described in Paragraph 5 below. The number of Performance Stock Units set forth
above is equal to the maximum number of shares of Company Stock that the
Participant may be eligible to earn and become vested for 150% achievement of
the Performance Goals described in Exhibit A.

2.    Performance Stock Unit Account. The Company shall establish and maintain a
Performance Stock Unit account as a bookkeeping account on its records (the
“Performance Stock Unit Account”) for the Participant and shall record in such
Performance Stock Unit Account the number of Performance Stock Units granted to
the Participant. The Participant shall not have any interest in any fund or
specific assets of the Company by reason of this grant nor the Performance Stock
Unit Account established for the Participant.

 

1



--------------------------------------------------------------------------------

3.    Performance Goals.

(a)    The number of Performance Stock Units subject to this PSU Grant that may
become earned and vested is expressly contingent upon the level of achievement
of the Performance Goals, as certified by the Committee, and the other terms and
conditions of the Agreement.

(b)    Unless (x) the Employer (as defined in the Plan) terminates the
Participant’s employment, or service, on account of death, Disability (as
defined in the Plan) or a termination without Cause (as defined in the Company’s
Severance Pay Plan for Senior Management (the “Severance Plan”)), or the
Participant resigns for Good Reason (as defined in the Severance Plan), in any
such case, after the first anniversary of the Date of Grant, but prior to the
last day of the Performance Period (as defined below) or (y) a Change in Control
(as defined in the Plan) occurs prior to the end of the Performance Period, then
in any other case within thirty (30) days following the end of the Performance
Period the Committee will determine whether and to what extent the Performance
Goals have been met and will certify the number of Performance Stock Units in
which the Participant may become earned and vested, if any, as set forth in
Exhibit A; provided that the Participant must be employed by, or providing
service to, the Employer on [                 ], 2020 (the “Vesting Date”) in
order to earn and vest in the Performance Stock Units that the Committee has
certified, unless, following the end of the Performance Period, but prior to
[                 ], 2020, the Participant’s employment or service is terminated
by the Employer on account of death, Disability or a termination without Cause
or the Participant resigns for Good Reason, in which case the date on which the
Participant’s employment or service is terminated shall be the Vesting Date
(i.e., the Vesting Date shall be accelerated to the date on which the
Participant’s employment or service terminates) for purposes of the Participant
earning and becoming vested in the Performance Stock Units which the Committee
has certified pursuant to this Paragraph 3(b). Any Performance Stock Units for
which the Performance Goals were not met at the end of the Performance Period,
as certified by the Committee after the end of the Performance Period, shall be
forfeited and the Participant shall not have any rights with respect to the
distribution of any portion of the Performance Stock Units that are forfeited.
The Performance Stock Units that become earned and vested as described in this
Paragraph shall be distributed to the Participant on the Vesting Date in
accordance with Paragraph 5.

(c)    If the Employer terminates the Participant’s employment or service on
account of death, Disability or a termination without Cause or the Participant
resigns for Good Reason, in any such case, after the first anniversary of the
Date of Grant, but prior to the last day of the Performance Period, then the
Performance Period will end on the date on which the Participant’s employment or
service terminates (the “Employment Termination Date”) and the Committee will
determine within thirty (30) days following the Participant’s Employment
Termination Date whether and to what extent the Performance Goals have been met
and certify the number of Performance Stock Units the Participant has earned and
vested, if any, as of the Employment Termination Date as set forth in Exhibit A.
Any Performance Stock Units that the Committee does not certify as becoming
earned and vested as provided in this Paragraph 3(c) shall be forfeited and the
Participant shall not have any rights with respect to the distribution of any
portion of the Performance Stock Units that are forfeited. The Performance Stock
Units that become earned and vested as described in this Paragraph 3(c) shall be
distributed to the Participant on the Employment Termination Date in accordance
with Paragraph 5. For purposes of clarity, (i) if the Participant’s employment
or service with the Employer terminates for any reason or no reason, including
termination by the Employer on account of death, Disability or without Cause or
resignation by the Participant on account of Good Reason, prior to the first
anniversary of the Date of Grant, except as provided in Paragraph 3(d) below,
all of the Performance Stock Units will be forfeited as of the date on which the
Participant’s employment or service terminates and the Participant shall not
have any rights with respect to the distribution of any portion of the
Performance Stock Units, and (ii) the term “Employment Termination Date” shall
not mean a termination of employment following the last day of the Performance
Period or a Change in Control, if earlier.

 

2



--------------------------------------------------------------------------------

(d)    If a Change in Control occurs prior to the end of the Performance Period
and the Participant is employed by, or providing service to, the Employer, on
the date of the Change in Control, then the Performance Period will end on the
date of the Change in Control and the Committee will determine effective as of
the date of the Change in Control whether and to what extent the Performance
Goals have been met and certify the number of Performance Stock Units in which
the Participant may become earned and vested, if any, as of the date of the
Change in Control as set forth in Exhibit A; provided that the Participant must
be employed by, or providing service to, the Employer on [                 ],
2020 (i.e., the Vesting Date) in order to earn and vest in the Performance Stock
Units which the Committee has certified as of the date of the Change in Control,
unless, on or after the date of the Change in Control, but prior to
[                 ], 2020, the Participant’s employment or service is terminated
by the Employer on account of death, Disability or a termination without Cause
or the Participant resigns for Good Reason, in which case the date on which the
Participant’s employment or service is terminated shall be the Vesting Date
(i.e., the Vesting Date shall be accelerated to the date on which the
Participant’s employment or service terminates) for purposes of the Participant
earning and becoming vested in the Performance Stock Units which the Committee
has certified pursuant to this Paragraph 3(d). Any Performance Stock Units for
which the Performance Goals were not met as of the date of the Change in
Control, as certified by the Committee as of the date of the Change in Control,
shall be forfeited and the Participant shall not have any rights with respect to
the distribution of any portion of the Performance Stock Units that are
forfeited. The Performance Stock Units that become earned and vested as
described in this Paragraph 3(d) shall be distributed to the Participant on the
Vesting Date in accordance with Paragraph 5.

(e)    For the purposes of this Agreement, the term “Performance Period” shall
mean, unless otherwise provided in Exhibit A, the period beginning on
[                 ], 2017 and ending on [                 ], 2019.

4.    Termination of Employment or Service.

(a)    Termination for Cause; Voluntary Termination without Good Reason. If at
any time prior to [                 ], 2020 the Participant’s employment or
service with the Employer is terminated by the Employer on account of Cause, or
by the Participant without Good Reason, then all of the Performance Stock Units
subject to this Agreement shall be immediately forfeited as of the date of the
Participant’s termination of employment or service with the Employer and the
Participant shall not have any rights with respect to the distribution of any
portion of the Performance Stock Units.

(b)    Termination by Employer without Cause, Death or Disability; Resignation
for Good Reason. If at any time prior to the earlier to occur of
(i) [                 ], 2017 or (ii) a Change in Control, the Participant’s
employment or service with the Employer is terminated by the Employer on account
of death, Disability or without Cause or by the Participant for Good Reason,
then all of the Performance Stock Units subject to this Agreement shall be
immediately forfeited as of the date of the Participant’s termination of
employment or service with the Employer and the Participant shall not have any
rights with respect to the distribution of any portion of the Performance Stock
Units.

5.    Time and Form of Payment with Respect to Performance Stock Units. The
Participant (or, in the event of death, the Participant’s estate) shall receive
a distribution with respect to Performance Stock Units, if any, that become
earned and vested as described in Paragraph 3 above within sixty (60) days
following (i) with respect to Paragraph 3(b) or (d), as applicable, the Vesting
Date and (ii) with respect to Paragraph 3(c), the Employment Termination Date.
The Performance Stock Units, if any, that have

 

3



--------------------------------------------------------------------------------

become earned and vested will be distributed in shares of Company Stock (or such
other equivalent consideration following a Change in Control), with each earned
and vested Performance Stock Unit equivalent to one share of Company Stock.
Fractional Performance Stock Units shall be disregarded. Any Performance Stock
Units not earned and vested because of the failure to satisfy the performance
conditions and continuing employment and service conditions, are forfeited as
described in Paragraphs 3 and 4 above. The date on which the earned and vested
Performance Stock Units are distributed as provided in this Paragraph 5 is
hereinafter referred to as the “Distribution Date”.

6.    Dividend Equivalents. Should any ordinary dividends, other than in shares
of Company Stock, be declared and paid with respect to the shares of Company
Stock during the period between (a) the Date of Grant and (b) the Distribution
Date (i.e. shares of Company Stock issuable under the Performance Stock Units
are not issued and outstanding for purposes of entitlement to the dividend or
distribution), the Company shall credit, subject to the annual limitation on
dividend equivalents set forth in Section 12(d) of the Plan, to a dividend
equivalent bookkeeping account (the “Dividend Equivalent Account”) the value of
the ordinary dividends that would have been paid if the outstanding Performance
Stock Units credited to the Participant’s Performance Stock Unit Account at the
time of the declaration of the dividend were outstanding shares of Company
Stock. At the same time that the corresponding Performance Stock Units, if any,
are converted to shares of Company Stock and distributed to the Participant (or,
in the event of death following the Performance Period, the Participant’s
estate) as set forth in Paragraph 5, the Company shall pay to the Participant
(or, in the event of death, the Participant’s estate) a lump sum cash payment
equal to the value of the dividends credited to the Participant’s Dividend
Equivalent Account that correspond to such Performance Stock Units to the extent
earned and vested; provided, however, that any dividend equivalents that were
credited to the Participant’s Dividend Equivalent Account that are attributable
to Performance Stock Units that have been forfeited as provided in Paragraphs 3
and 4 above shall be forfeited and not be payable to the Participant (or, in the
event of death, the Participant’s estate). No interest shall accrue on any
dividend equivalents credited to the Participant’s Dividend Equivalent Account.

7.    Change in Control. Except as otherwise set forth in this Agreement, the
provisions set forth in the Plan applicable to a Change in Control shall apply
to the Performance Stock Units, and, in the event of a Change in Control, the
Committee may take such actions as it deems appropriate pursuant to the Plan and
is consistent with the requirements of section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and this Agreement.

8.    Acknowledgment by Participant. By accepting this grant, the Participant
acknowledges that with respect to any right to distribution and payment pursuant
to this grant, the Participant is and shall be an unsecured general creditor of
the Company without any preference as against other unsecured general creditors
of the Company, and the Participant hereby covenants for himself, and anyone at
any time claiming through or under the Participant, not to claim any such
preference, and hereby disclaims and waives any such preference which may at any
time be at issue, to the fullest extent permitted by applicable law. The
Participant also hereby agrees to be bound by the terms and conditions of the
Plan and this Agreement. The Participant further agrees to be bound by the
determinations and decisions of the Committee with respect to this grant and the
Plan and the Participant’s rights to benefits under this grant and the Plan, and
agrees that all such determinations and decisions of the Committee shall be
binding on the Participant, his beneficiaries and any other person having or
claiming an interest under this grant and the Plan on behalf of the Participant.

9.    Restrictions on Issuance or Transfer of Shares of Company Stock.

(a)    The obligation of the Company to deliver shares of Company Stock on the
Distribution Date with respect to the Performance Stock Units in which the
Participant has earned and vested, as

 

4



--------------------------------------------------------------------------------

determined by the Committee, shall be subject to the condition that if at any
time the Committee shall determine in its discretion that the listing,
registration or qualification of the shares of Company Stock upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issuance of shares of Company Stock, the shares of Company
Stock may not be issued in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. The issuance of shares of
Company Stock and the payment of cash or other consideration to the Participant
(or, in the event of death, the Participant’s estate) pursuant to this grant is
subject to any applicable taxes and other laws or regulations of the United
States or of any state having jurisdiction thereof.

(b)    As a condition to the receipt of any shares of Company Stock upon
distribution of the earned and vested Performance Stock Units, the Participant
agrees to be bound by the Company’s policies, including, but not limited to, the
Company’s insider trading policy, the Company’s clawback policy, and the
Company’s policies regarding the limitations on the transfer of such shares, and
understands that there may be certain times during the year that the Participant
will be prohibited from selling, transferring, pledging, donating, assigning,
mortgaging, hypothecating or otherwise encumbering the shares.

10.    Grant Subject to Plan Provisions. This grant is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Agreement and the terms of
the Plan, the terms of the Plan will control. Except as otherwise defined in
this Agreement, capitalized terms used in this Agreement shall have the meanings
set forth in the Plan. This Agreement is subject to the interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (a) rights and obligations with respect
to withholding taxes, (b) the registration, qualification or listing of the
shares of Company Stock, (c) changes in capitalization of the Company, and
(d) other requirements of applicable law. The Committee shall have the authority
to interpret and construe this grant pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder and the
Participant’s acceptance of this grant is the Participant’s agreement to be
bound by the interpretations and decisions of the Committee with respect to this
grant and the Plan.

11.    No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company, including the right to any dividends (except as
provided in Paragraph 6), or the right to vote, with respect to any Performance
Stock Units.

12.    No Rights to Continued Employment or Service. This grant shall not confer
upon the Participant any right to be retained in the employment or service of
the Employer and shall not interfere in any way with the right of the Employer
to terminate the Participant’s employment or service at any time. The right of
the Employer to terminate at will the Participant’s employment or service at any
time for any reason is specifically reserved.

13.    Assignment and Transfers. Prior to the actual issuance of the shares of
Company Stock under the Performance Stock Units which become earned and vested
hereunder, the Participant may not transfer any interest in the Performance
Stock Units or dividend equivalents or the underlying shares of Company Stock or
pledge or otherwise hedge the sale of those units, dividend equivalents or
shares, including (without limitation) any short sale or any acquisition or
disposition of any put or call option or other instrument tied to the value of
those shares. However, any shares which are earned and vested hereunder but
otherwise remain unissued at the time of the Participant’s death shall be
transferred pursuant to the provisions of the Participant’s will or the laws of
inheritance. Any attempt to transfer, assign, pledge, or

 

5



--------------------------------------------------------------------------------

encumber the Performance Stock Units or dividend equivalents under this grant by
the Participant shall be null, void and without effect. The rights and
protections of the Company hereunder shall extend to any successors or assigns
of the Company. This Agreement may be assigned by the Company without the
Participant’s consent.

14.    Withholding. The Participant shall be required to pay to the Employer, or
make other arrangements satisfactory to the Employer to provide for the payment
of, any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant, vesting and distribution of the Performance
Stock Units and dividend equivalents. Subject to Committee approval, the
Participant may elect to satisfy any tax withholding obligation of the Employer
with respect to the distribution of shares of Company Stock pursuant to the
Performance Stock Units that are earned and vested by having shares of Company
Stock withheld up to an amount that does not exceed the minimum applicable
withholding tax rate for federal (including FICA), state, local and other tax
liabilities. Notwithstanding anything to the contrary herein or the Plan, until
the Participant has satisfied the Employer’s withholding obligation with respect
to the shares of Company Stock as described in this Paragraph 14, the
Participant shall not have any rights to sell or transfer any shares of Company
Stock that have been distributed to the Participant pursuant to Paragraph 5.

15.    Effect on Other Benefits. The value of shares of Company Stock and
dividend equivalents distributed with respect to the Performance Stock Units
shall not be considered eligible earnings for purposes of any other plans
maintained by the Company or the Employer. Neither shall such value be
considered part of the Participant’s compensation for purposes of determining or
calculating other benefits that are based on compensation, such as life
insurance.

16.    Applicable Law. The validity, construction, interpretation and effect of
this grant shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, without giving effect to the conflicts of laws
provisions thereof.

17.    Notice. Any notice to the Company provided for in this instrument shall
be addressed to the Company in care of the General Counsel at the corporate
headquarters of the Company, and any notice to the Participant shall be
addressed to such Participant at the current address shown on the payroll
records of the Company, or to such other address as the Participant may
designate to the Company in writing. Any notice shall be delivered by hand, sent
by telecopy or enclosed in a properly sealed envelope addressed as stated above,
registered and deposited, postage prepaid, in a post office regularly maintained
by the United States Postal Service.

18.    Section 409A of the Code. This grant is intended to be exempt from the
requirements of section 409A of the Code in reliance on the short-term deferral
exception under section 409A of the Code. Notwithstanding the foregoing, if any
Performance Stock Units are subject to the requirements of section 409A of the
Code it is intended that this Agreement comply with the requirements of section
409A of the Code with respect to such Performance Stock Units and this Agreement
shall be interpreted and administered to avoid any penalty sanctions under
section 409A of the Code. If any distribution or payment cannot be provided or
made at the time specified herein, then such distribution or payment shall be
provided in full at the earliest time thereafter when such sanctions cannot be
imposed, including if the distribution is subject to the requirements of section
409A of the Code and is paid to the Participant on account of (i) separation
from service, delaying such distribution until six (6) months following the date
of the Participant’s separation from service if the Participant is a specified
employee (as defined in section 409A of the Code and its corresponding
regulations) at such time and (ii) a change in control, such distribution will
only be paid on account of a change in control if such is a change in control
within the meaning of section 409A of the Code and its corresponding
regulations. In no event may the Participant, directly or indirectly, designate
the calendar year of distribution or payment.

 

6



--------------------------------------------------------------------------------

19.    Contents of Agreement; Amendment. This Agreement sets forth the entire
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written
with respect to the PSU Grant. This Agreement cannot be changed, modified,
extended or terminated except upon written amendment executed by the parties
hereto. Any such written amendment must be approved by the Committee to be
effective against the Company. In addition, the terms set forth herein as it
relates to the ability for the Participant to earn and vest in the Performance
Stock Units and dividend equivalents shall control with respect to the
Participant’s rights with respect to the Performance Stock Units and
corresponding dividend equivalents, and any contrary provision set forth in any
agreement (whether oral or written) between the Participant and the Employer
that relates to the earning and/or vesting of equity rights shall not apply to
this PSU Grant.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this instrument, and the Participant has placed his or her
signature hereon, effective as of the Date of Grant.

 

MARLIN BUSINESS SERVICES CORP. By:  

 

I hereby accept the grant of Performance Stock Units described in this
Agreement, and I agree to be bound by the terms of the Plan and this Agreement.
I hereby further agree that all of the decisions and determinations of the
Committee shall be final and binding.

 

 

Participant Date

 

8